Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Ramtron International Corporation: We consent to the incorporation by reference in the following registration statements of Ramtron International Corporation of our report dated February 17, 2010, with respect to the consolidated balance sheets of Ramtron International Corporation as of December 31, 2009 and 2008 and the related consolidated statements of operations and comprehensive income (loss), stockholders' equity, and cash flows for the years then ended which report appears in the December 31, 2009 annual report on Form 10-K of Ramtron International Corporation. Form Registration Statement Description S-8 333-33554 Stock Option Plan S-8 333-60594 Stock Option Plan S-8 333-66252 Stock Option Plan S-3 333-19119 Resale Registration Statement including shares issuable upon exercise of warrants. S-3 333-128653 Shares issued upon acquisition of Goal Semiconductor, Inc. S-3 333-87404 Shares issuable upon exercise of debenture warrants and other warrants. S-8 333-133760 Stock Option Plan S-3 333-139478 Resale Registration including shares issuable upon exercise of warrants. S-8 333-163229 Stock Option Plan /s/ Ehrhardt Keefe Steiner & Hottman PC Ehrhardt Keefe Steiner & Hottman PC February 17, 2010 Denver, Colorado
